Citation Nr: 0013216	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-37 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement, by the Department of 
Veterans Affairs (VA), for the cost of unauthorized medical 
services incurred in connection with treatment at Greenbrier 
Valley Medical Center (GVMC) from July 25 to July 28, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military duty from 
October 1968 to May 1974 and 11 years, 11 months and 4 days 
of prior active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 determination by the VA Medical 
Administration Service (MAS) at the Huntington, West Virginia 
VA Medical Center (VAMC).  A notice of disagreement with this 
determination was received in May 1995.  A statement of the 
case was issued in June 1995.  A hearing was held at the VA 
Medical Center in Beckley, West Virginia (VAMC) in November 
1995.  The transcript of the veteran's hearing testimony was 
accepted as his substantive appeal.  

In May 1997, the Board remanded this matter to the RO for 
further development.  

The Board again notes that the veteran at his November 1995 
hearing raised the issue of payment for ambulance service.  
This matter is again referred for appropriate action.


FINDINGS OF FACT

1.  The veteran was admitted to GVMC on July 23, 1994, due to 
an acute exacerbation of his service-connected chronic 
obstructive pulmonary disease (COPD), and was discharged on 
July 28, 1994. 

2.  A VA physician has determined that after July 24, 1994, 
the veteran could have been transferred to a VA medical 
facility for continuation of treatment, that the veteran's 
condition had stabilized and transfer to a VA facility could 
have been made. 


CONCLUSION OF LAW

The claim for payment or reimbursement by the VA for medical 
expenses incurred in connection with the veteran's 
unauthorized hospitalization at GVMC from July 25 to July 28, 
1994, is not warranted. 38 U.S.C.A. §§ 1703, 1711, 1728, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 17.52 (formerly 
17.50b), 17.54 (formerly 17.50d), 17.120 (formerly 17.80), 
17.121 (formerly 17.80a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran has presented 
sufficient evidence to conclude that his claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The relevant evidence has been properly developed to 
the extent possible, and there is no further VA duty to 
assist the veteran with this claim.  Id.  

At the time of the treatment in question (and to this day), 
the veteran had established service connection for COPD, 
evaluated as 60 percent disabling, and has established a 
total rating for compensation purposes based on individual 
unemployability.  

Review of private medical records reflects that the veteran 
was admitted to GVMC on July 23, 1994 with severe shortness 
of breath and carrying a diagnosis of COPD with acute 
exacerbation.  The discharge report reflects that tests 
revealed, among other things, an old myocardial infarction 
with inferoapical peri-infarction ischemia.  It was noted 
that the veteran expressed a desire to have further follow-up 
at a VAMC, was felt to be stable enough for discharge (by 
GVMC) on July 28, 1994, and was discharged with medication.  
The report notes that the veteran was to proceed to the 
Admissions Department of the VA in Salem, Virginia with 
copies of some of his tests.  The final diagnoses were non Q-
wave myocardial infarction, COPD with acute exacerbation, 
hypertensive vascular disease, diabetes mellitus, and 
hypercholesterolemia.  

There is no indication, nor has it been contended by the 
veteran, that this admission to GVMC was authorized by VA or 
that that facility had a contract with VA to provide such 
medical care (see 38 C.F.R. § 17.52 (1999)).

The veteran maintains that his treating physician at GVMC was 
unable to obtain permission from the VAMC, Beckley in 
reference to transferring him to that facility for continued 
treatment.  In written correspondence dated December 8, 1994, 
George F. Boxwell, D.O., indicated that he contacted the 
VAMC, Beckley on Sunday, July 24, 1994, and that the 
physician on staff refused to authorize transfer of the 
veteran from GVMC because the veteran was in a special care 
unit receiving oxygen and IV fluids and because it was a 
Sunday.  Dr. Boxwell further explained that it was his 
impression that as long as the veteran was in a monitored 
special care unit, the VAMC, Beckley would not accept him.  

The Board also points out that a handwritten notation on a 
GVMC progress record dated July 25, 1994 indicates that an 
attempt was made (apparently that day) to contact VA but no 
one answered the telephone in the "Dept. of Med." after 11/2  
minutes.  
 
The Board notes that the legal criteria governing 
reimbursement or payment of the cost of unauthorized medical 
services are specifically set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (1999).  Under the 
applicable law and regulation (and since the veteran is not a 
participant in a vocational rehabilitation program), in order 
to be entitled to payment of unauthorized medical expenses 
incurred at a private hospital, all of the following must be 
shown:

	(a) The treatment rendered was either:

		(1) for an adjudicated service-connected 
disability, or

		(2) for a non-service-connected disability 
associated with and held to 		be aggravating an 
adjudicated service-connected disability, or

		(3) for any disability of a veteran who has a total 
disability, permanent 		in nature, resulting from a 
service-connected disability; and

	(b) That a medical emergency existed of such nature that 
delay would have 	been hazardous to life or health; and

	(c) That no VA or other Federal facilities were feasibly 
available and an 	attempt to use them beforehand or obtain 
prior VA authorization for the 	services required would 
not have been reasonable, sound, wise, or 	practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Further, 38 C.F.R. § 17.121 (1999) provides that claims for 
payment or reimbursement of the costs of emergency hospital 
care or medical services not previously authorized will not 
be approved for any period beyond the date on which the 
medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a) Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b) Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.

The Board notes that, according to the January 1995 letter 
from the RO to the veteran, payment for the veteran's 
hospitalization at GVMC was approved by VA for the July 23 to 
July 24, 1994, period apparently under 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.80 (now codified at 38 C.F.R. § 17.120) 
because it was determined that a medical emergency existed of 
such nature that delay would have been hazardous to the life 
or health of the veteran, and that no VA or other Federal 
facilities were feasibly available, etc.; and as noted above, 
the veteran was treated for an exacerbation of his service-
connected COPD.

However, it was also noted that a VA physician determined 
that thereafter the veteran's condition had stabilized and 
transfer from GVMC to a VA facility could have been 
attempted.  A January 1995 record shows that the VA physician 
found that the veteran's condition was stable as of July 25, 
1994, and that he could have been transferred to a VA 
facility during regular duty hours on that day.  On 
subsequent review in September 1995, the physician determined 
that the progress notes clearly indicated that the veteran's 
condition was much improved on July 25 and that he had been 
sent to the telemetry ward on that date.  

The Board has no reason to question Dr. Boxwell's statement 
to the effect that VA refused to authorize transfer of the 
veteran from GVMC on July 24th because the veteran was in a 
special care unit receiving oxygen and IV fluids or even, 
reserving further comment, because it was a Sunday.  In fact, 
additional information gathered subsequent to the May 1997 
Board remand indicates that it is the policy of the VAMC in 
Beckley not to accept patients from outside facilities who 
are in a special care unit and considered unstable for 
transfer. 

However, as noted above, payment for the veteran's 
hospitalization at GVMC was in fact approved by VA for July 
24th (and the 23rd), and that as of July 25, a VA physician 
had determined that the veteran' s condition had stabilized 
and permitted transfer to a VA facility.  The regulation is 
clear as to the treatment for which the VA can and cannot pay 
or reimburse.  Under 38 C.F.R. § 17.121 only a VA physician 
is empowered to determine when a veteran who received 
emergency hospital care could have been transferred to a VA 
medical center or when the veteran could have reported to a 
VA medical center and in this case that determination has 
been rendered by a VA physician, who has indicated that the 
veteran could have been transferred to a VA facility on July 
25, 1994.  For whatever reason, a call placed to VA "Dept. 
of Med." on that date (the Board assumes the call was placed 
to the VAMC Beckley) was not answered for 11/2 minutes, and 
that is unfortunate.  However, there is no indication that 
this facility was actually unavailable at that time, or that 
additional calls were made and unanswered, or that other 
circumstances existed to the extent that the veteran's 
condition was either unstable or that a VA facility was not 
feasibly available.

That said, although the Board is sympathetic to the veteran's 
situation, there simply is no legal basis upon which the 
Board could find the VA is responsible for the veteran's 
medical treatment at GVMC from July 25 to July 28, 1994.  
This being the case, the Board must deny the veteran's claim 
of entitlement to reimbursement or payment of the cost of 
medical treatment provided in association with private 
hospitalization from July 25, to July 28, 1994, at GVMC.

The Board has considered the doctrine of reasonable doubt, 
but the record does not provide an approximate balance of 
negative and positive evidence.


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

